                                           Case 3:20-cv-07559-EMC Document 4 Filed 02/17/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TORIANO GERMAINE HUDSON,                            Case No. 20-cv-07559-EMC
                                   8                    Petitioner,
                                                                                             ORDER OF DISMISSAL
                                   9             v.
                                                                                             Docket No. 1
                                  10     RON BROOMFIELD,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      INTRODUCTION

                                  15          Toriano Germaine Hudson filed this pro se action for a writ of habeas corpus pursuant to

                                  16   28 U.S.C. § 2254. His petition is now before the court for review pursuant to 28 U.S.C. § 2243

                                  17   and Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts. His in

                                  18   forma pauperis application also is before the Court for review.

                                  19                                       II.      BACKGROUND

                                  20          Mr. Hudson alleges that he was convicted in Contra Costa County Superior Court of

                                  21   driving under the influence causing injury (Cal. Veh. Code § 23153(a)) and driving with a blood

                                  22   alcohol level of 0.08% causing injury (Cal. Veh. Code § 23153(b)). Docket No. 1 at 1-2. He also

                                  23   was found to have personally inflicted great bodily injury and to have suffered two prior serious

                                  24   felony convictions. Hudson v. Sexton, No. 17-cv-4373 EMC, Docket No. 29 (order denying

                                  25   petition for writ of habeas corpus). He is currently serving a sentence of 35 years to life in prison.

                                  26   Docket No. 1 at 1.

                                  27          In his present petition, Mr. Hudson presents two claims. First, he contends that he is

                                  28   entitled to resentencing under Proposition 57 because he has an “illegal sentence – nonviolence on
                                           Case 3:20-cv-07559-EMC Document 4 Filed 02/17/21 Page 2 of 4




                                   1   abstract of judgment.” Docket No. 1 at 5. Second, he contends that he qualifies for resentencing

                                   2   because there “seems to be a sentencing error that needs to be fixed.” Id.

                                   3                                         III.     DISCUSSION

                                   4           This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   5   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   6   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                   7   district court considering an application for a writ of habeas corpus shall “award the writ or issue

                                   8   an order directing the respondent to show cause why the writ should not be granted, unless it

                                   9   appears from the application that the applicant or person detained is not entitled thereto.” 28

                                  10   U.S.C. § 2243. Summary dismissal is appropriate only where the allegations in the petition are

                                  11   vague or conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez,

                                  12   908 F.2d 490, 491 (9th Cir. 1990).
Northern District of California
 United States District Court




                                  13           Mr. Hudson’s claim for relief under Proposition 57 is dismissed. The claim repeats a claim

                                  14   he presented in an earlier petition, Hudson v. Neuschmid, No. 19-cv-3335 EMC, and must be

                                  15   dismissed for the same reasons. As the Court explained in dismissing that earlier petition, Mr.

                                  16   Hudson is not entitled to relief because he has not alleged a violation of his rights under the

                                  17   Constitution or laws or treaties of the United States and federal habeas relief is not available for

                                  18   state law errors. Hudson v. Neuschmid, No. 19-cv-3335 EMC, Docket No. 9 at 2. As the Court

                                  19   also explained in dismissing that earlier petition, even if Mr. Hudson did allege a violation of his

                                  20   rights under the Constitution or laws or treaties of the United States, the claim would fail because

                                  21   any claim to enforce rights under California’s Proposition 57 must be brought in a civil rights

                                  22   action, if it may be brought in federal court at all. See id. at 2-4 (citing Nettles v. Grounds, 830

                                  23   F.3d 922, 934-35 (9th Cir. 2016)). The first claim – for resentencing under Proposition 57 –

                                  24   therefore is dismissed without prejudice to Mr. Hudson pursuing any claim for relief in a civil

                                  25   rights action.

                                  26           Mr. Hudson’s other claim is that he should be resentenced to correct an error in his

                                  27   sentence. As with his first claim, this claim does not allege a violation of Mr. Hudson’s rights

                                  28   under the Constitution or laws or treaties of the United States. Federal habeas relief is not
                                                                                          2
                                             Case 3:20-cv-07559-EMC Document 4 Filed 02/17/21 Page 3 of 4




                                   1   available for state law errors. A “federal court may issue a writ of habeas corpus to a state

                                   2   prisoner ‘only on the ground that he is in custody in violation of the Constitution or laws or

                                   3   treaties of the United States.’” Swarthout v. Cooke, 562 U.S. at 219 (citations omitted). Even if

                                   4   he could allege a violation of the Constitution or laws or treaties of the United States, such a claim

                                   5   would run afoul of the rule prohibiting second or successive petitions without prior permission

                                   6   from a court of appeals. A second or successive petition may not be filed in this Court unless the

                                   7   petitioner first obtains from the United States Court of Appeals for the Ninth Circuit an order

                                   8   authorizing this court to consider the petition. 28 U.S.C. § 2244(b)(3)(A). If Mr. Hudson wants to

                                   9   assert a federal constitutional claim about the sentence imposed, he must first obtain permission

                                  10   from the United States Court of Appeals to file a new petition for writ of habeas corpus because he

                                  11   already filed a federal habeas petition, Hudson v. Sexton, No. 17-cv-4373 EMC, that was denied

                                  12   on the merits on September 18, 2019. If Mr. Hudson wants to attempt to obtain the necessary
Northern District of California
 United States District Court




                                  13   order from the Ninth Circuit, he should file an “Application For Leave To File Second Or

                                  14   Successive Petition” in the Ninth Circuit (at 95 Seventh Street, San Francisco, CA 94103). A

                                  15   copy of the form application is enclosed with this order for his convenience.

                                  16           When the court denies or dismisses a petition for writ of habeas corpus from a state

                                  17   prisoner, the court must determine whether to issue a certificate of appealability. A certificate of

                                  18   appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in which “jurists of

                                  19   reason would find it debatable whether the petition states a valid claim of the denial of a

                                  20   constitutional right and that jurists of reason would find it debatable whether the district court was

                                  21   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         3
                                           Case 3:20-cv-07559-EMC Document 4 Filed 02/17/21 Page 4 of 4




                                   1                                        IV.      CONCLUSION

                                   2          For the foregoing reasons, the petition for writ of habeas corpus is DISMISSED. The

                                   3   dismissal is without prejudice to Petitioner filing a new civil rights action asserting his challenges

                                   4   to the implementation of Proposition 57 and without prejudice to Petitioner filing a new habeas

                                   5   action to further challenge his sentence if he ever obtains permission to do so from the Ninth

                                   6   Circuit. The Clerk shall close the file.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: February 17, 2021

                                  11

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                         EDWARD M. CHEN
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
